UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-2244



TYRO R. BEATTY,

                                               Plaintiff - Appellant,

             versus


SCOTT M. THOMAS, Official Capacity as OIC;
MICHAEL A. JONES, individually as Director;
NAVSEA INACTIVE SHIP’S MANAGEMENT OFFICE;
DEPARTMENT OF THE NAVY; NAVAL SEA SYSTEMS
COMMAND HQ,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-05-71-2-RAJ-TEM)


Submitted:    June 28, 2006                   Decided:   July 14, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyro R. Beatty, Appellant Pro Se.       Lawrence Richard Leonard,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tyro   R.    Beatty    appeals      the   district    court’s   orders

granting      summary     judgment       to   Defendants     and    dismissing     his

employment discrimination suit.               We have reviewed the record and

find no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.             See Beatty v. Thomas, No. CA-05-71-

2-RAJ-TEM (E.D. Va. June 15 and Oct. 25, 2005).                    We deny Beatty’s

motion to expedite.             We dispense with oral argument because the

facts   and    legal      contentions      are    adequately   presented      in   the

materials     before      the    court    and     argument   would    not   aid    the

decisional process.



                                                                            AFFIRMED




                                          - 2 -